 


 HR 4771 ENR: VA Tele-Hearing Modernization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4771 
 
AN ACT 
To amend title 38, United States Code, to permit appellants to appear in cases before the Board of Veterans’ Appeals by picture and voice transmission from locations other than facilities of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the VA Tele-Hearing Modernization Act.  2.Hearings before the Board of Veterans’ Appeals by means of teleconference from locations other than facilities of the Department of Veterans Affairs (a)In generalSection 7107(c)(2) of title 38, United States Code, is amended— 
(1)in subparagraph (A), by inserting or subparagraph (C) of this paragraph after subparagraph (B) of such paragraph;  (2)in subparagraph (B), by inserting or subparagraph (C) of this paragraph after subparagraph (A) of such paragraph; and 
(3)by adding at the end the following new subparagraph (C):  (C) (i)Upon notification of a Board hearing under subparagraph (A) or (B) of paragraph (1), the appellant may alternatively request a hearing by picture and voice transmission— 
(I)at a location selected by the appellant; and (II)via a secure internet platform established and maintained by the Secretary that protects sensitive personal information from a data breach. 
(ii)If an appellant makes a request under clause (i), the Board shall grant such request.. (b)Deadline for implementationThe Secretary shall implement the amendments made by subsection (a) not later than 180 days after the date of the enactment of this Act. 
(c)Reporting 
(1)Annual reporting requirementsSection 7101(d)(2) of such title is amended— (A)in subparagraph (E), by striking ; and and inserting a semicolon; 
(B)in subparagraph (F), by striking the period at the ending and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(G)with respect to hearings scheduled under section 7107(c)(2)(C) of this title— (i)the number of hearings scheduled under such section; 
(ii)the number of hearings under such section that were cancelled; and (iii)any statistical difference in outcomes between cases heard under such section and those held at the principal location of the Board or by picture and voice transmission at a facility of the Department.. 
(2)One-time reporting requirementsThe first report required to be submitted under section 7101(d) of title 38, United States Code, shall include the following information with respect to hearings scheduled under subparagraph (C) of paragraph (2) of subsection (c) of section 7101 of such title, as added by subsection (a): (A)An outline of the outreach the Secretary of Veterans Affairs plans to conduct to inform veterans, families of veterans, survivors of veterans, veterans service organizations, military service organizations, congressional caseworkers, advocates for veterans, and such other stakeholders as the Secretary considers appropriate about hearings scheduled under such subparagraph, including— 
(i)a description of the resources required to conduct such outreach; (ii)a timeline for conducting such outreach; and 
(iii)information related to the advantages and potential technological challenges of conducting hearings under such subparagraph. (B)A description of any modifications to the information technology systems of the Veterans Benefits Administration and the Board of Veterans’ Appeals required to carry out hearings under such subparagraph, including cost estimates and a timeline for making such modifications. 
(C)A detailed description of the intra-agency partnership between the Board of Veterans’ Appeals and the telehealth program of the Veterans Health Administration as the Board conducts hearings under such subparagraph, including best practices, a risk assessment overview, risk mitigation efforts, and a plan for ongoing collaboration and information sharing. (d)CollaborationIn developing the capacity and procedures to conduct hearings under subparagraph (C) of paragraph (2) of subsection (c) of section 7101 of title 38, United States Code, as added by subsection (a), the Secretary of Veterans Affairs shall collaborate with, partner with, and give weight to the advice of veterans service organizations and such other stakeholders as the Secretary considers appropriate. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
